Citation Nr: 1106592	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-09 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for a left ankle sprain, 
with postoperative residuals of an avulsion fracture of the left 
medial malleolus, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for a right ankle sprain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 
1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in October 2007 by the 
VARO in Milwaukee, Wisconsin, denying the Veteran's claims for 
increase for his ankle disorders, based on claims received by VA 
in March 2007.  Previously, the RO had granted service connection 
for the Veteran's ankle disorders by its rating decision in April 
2005, and by his notice of disagreement, received by VA in 
January 2006, the Veteran initiated an appeal of the initial 
ratings assigned.  However, he did not timely perfect an appeal 
of the RO's action in April 2005, and his March 2007 attempt to 
perfect was determined by the RO to constitute claims for 
increase for the disorders in question.  


FINDINGS OF FACT

1.  The Veteran's left and right ankle disorders are currently 
manifested by pain and painful motion, but without limitation of 
motion, ankylosis, malunion of the os calcis or astragalus, or 
astragalectomy; there is no showing of any further loss of motion 
due to pain and functional loss caused by fatigability, weakness, 
lack of endurance, or incoordination.  

2.  The rating criteria for evaluation of the Veteran's ankle 
disorders, which provide for a 10 percent evaluation for moderate 
limitation of motion, reasonably describe the Veteran's 
disability level and associated manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 
percent for a left ankle sprain, with postoperative residuals of 
an avulsion fracture of the left medial malleolus, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010).  

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for a right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's duties to notify 
and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The notification obligation in this case was 
accomplished by way of the RO's letter, dated in June 2007, to 
the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
full VCAA notice was provided to the Veteran prior to the initial 
adjudicatory action by the RO in October 2007, in accord with 
Pelegrini.  There is no allegation of any failure either as to 
the substance or timing of the notice provided, or a showing 
thereof, and on that basis, the Board concludes that compliance 
with its notice obligations under the VCAA has been achieved.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the claims herein 
addressed on their merits, and has not argued that any error or 
deficiency in the accomplishment of the duties to notify and 
assist has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The record indicates that the Veteran has been provided two VA 
medical examinations during the course of the instant appeal in 
order to evaluate the nature and severity of his ankle 
disabilities.  The reports from these examinations are found to 
be sufficiently detailed as to permit fair and equitable 
consideration of the merits of the issues presented.  No 
objection as to the conduct of those examinations or any opinion 
provided is voiced by the Veteran or his representative.  On that 
basis, further development action relative to the disabilities 
herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duties to notify and assist under the 
governing law and regulations.  

Merits of the Claims for Increase

The Veteran alleges generally that his ankle disorders are more 
severe than reflected by the currently assigned 10 percent 
evaluations.  No specific contentions are advanced.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 
(1994).

When assigning a disability rating for a musculoskeletal disorder 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, the rating for an orthopedic disorder must 
reflect functional limitation which is due to pain, as supported 
by adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A little 
used part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of the 
skin, absence of normal callosity, or the like.

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), it was held that "staged ratings are appropriate for an 
increased-rating claim when the factual findings shown distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings."  The Court of 
Appeals for Veterans Claims found no basis for drawing a 
distinction between initial rating and increased rating claims 
for applying staged ratings.

The record reflects that service connection for a left knee 
sprain, with postoperative residuals of an avulsion fracture of 
the left medial malleolus, and for a right ankle sprain, was 
established by RO action in April 2005.  At that time, 10 percent 
schedular evaluations were assigned for each such disorder under 
DC 5271, effective from April 2003.  No change in the ratings 
assigned has since been effectuated.  

For the ankle, moderate limitation of motion is rated 10 percent 
disabling, whereas marked limitation of motion warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, DC 5271. The average 
normal range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, 
Plate II (2010).

Under DC 5270, a 20 percent rating is warranted for ankylosis of 
the ankle in plantar flexion less than 30 degrees; ankylosis in 
plantar flexion between 30 and 40 degrees or in dorsiflexion 
between 0 and 10 degrees warrants a 30 percent rating.  Ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion or eversion deformity, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5270.

Pertinent clinical findings on VA medical examinations in 
September 2007 and April 2009 indicate range of motion studies 
disclosed passive dorsiflexion of each ankle to 20 degrees and 
bilateral plantar flexion to 45 degrees on each occasion.  Those 
range of motion values demonstrate no limitation of motion of 
either ankle in 2007 and 2009.  Clinical evaluation in November 
2008, while the Veteran was a domiciliary resident, likewise 
showed range of motion studies of each ankle to be within normal 
limits.  In the absence of a showing of any limitation of motion, 
there clearly is no basis for the assignment of the next higher 
ratings under DC 5271 due to marked limitation of motion of 
either ankle.  

When evaluated by VA in 2007 and 2009, the Veteran complained of 
bilateral ankle pain that was made worse by poor weather or an 
increase in activity.  He further complained of instability and 
flare-ups of symptoms occurring from once monthly to every three 
or four months.  On the April 2009 examination, the Veteran 
reported that he was maintaining a part-time job as a custodian 
and had never missed work due to ankle problems.  

Clinical examination by VA in September 2007 revealed a small 
effusion along the right medial malleolus with bilateral malleoli 
tenderness to palpation.  Pain was reported by the Veteran at the 
endpoint of dorsiflexion, but without worsening with repetitive 
movement.  No abnormal valgus or varus angulation of the os 
calcis was present and his gait was normal.  X-rays were 
interpreted as negative.  The diagnosis was of chronic bilateral 
ankle sprain and it was the VA examiner's opinion that there was 
no additional pain or loss of function with three repetitive 
range of motion attempts.  

On the VA's April 2009 examination, mild edema of the malleoli 
was present.  No gait abnormality, abnormal calluses, or unusual 
show wear pattern were noted.  Each ankle exhibited ten degrees 
of valgus angulation of the os calcis in relationship to the long 
axis of the tibia and fibula.  X-rays were found to identify no 
arthritis.  The diagnosis was of a bilateral chronic ankle 
sprain.  In the opinion of the VA examiner, there was no 
additional pain or loss of function with repetitive range of 
motion attempts times three and no opinion could be voiced as to 
any additional symptoms during a flare-up as the Veteran was 
noted not to be then in a flare-up.  

In this instance, the RO has previously assigned 10 percent 
ratings on the basis of pain and tenderness of each affected 
ankle.  Current findings identify the continued presence of pain, 
painful motion, and mild joint edema or effusion, but no 
ankylosis of the ankle or either the subastragalar or tarsal 
joint.  Malunion of the os calcis or astragalus, or the conduct 
of an astragalectomy, is likewise not demonstrated.  While there 
pain and painful movement are indicated, no basis for the 
assignment of the next higher schedular evaluation is shown to 
warranted due to pain and functional loss caused by lack of 
endurance, fatigability, repetitive motion, or incoordination or, 
for that matter, any other element set forth in 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca, supra.

Consideration of whether the Veteran is entitled to 
extraschedular ratings of increased disability under 38 C.F.R. 
§ 3.321(b) is also necessary.  First, the Board must determine if 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  To do this, the Board or the RO must 
determine if the criteria found in the rating schedule reasonably 
describe the claimant's disability level and symptomatology.  If 
this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008)

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step--to determine whether, to accord justice, an 
extraschedular rating must be assigned.  Id.  

In this instance, the Veteran's ankle disabilities are clearly 
accounted for under DC 5271, as pertains to limitation of motion 
of the ankle, and while limitation of motion is not demonstrated, 
there is pain on motion warranting 10 percent ratings, but none 
greater.  Moreover, the Veteran does not contend that his 
occupational pursuits are in any way limited by the disorders at 
issue and the record does not otherwise delineate any resulting 
limitation either as to his employment or participation in 
everyday activities.  See also 38 C.F.R. §§ 4.1, 4.10.  
Consequently, the Board finds that DC 5271 adequately describes 
the Veteran's disabilities and their symptoms and otherwise fully 
compensates him for current disability levels found to be 
present.  To that end, the Board concludes that referral for 
consideration of extraschedular ratings is unnecessary.  

In all, the Board concludes that a preponderance of the evidence 
is against the assignment of ratings, be they schedular or 
extraschedular, in excess of the 10 percent evaluations already 
in effect for ankle disablement.  As it is concluded that a 
preponderance of the evidence is against the claims for increase, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also, e.g., Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for a left ankle sprain, with postoperative 
residuals of an avulsion fracture of the left medial malleolus, 
currently evaluated as 10 percent disabling, is denied.  

An increased rating for a right ankle sprain, currently evaluated 
as 10 percent disabling, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


